—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 8, 1997, which ruled that claimant’s application for a hearing was untimely.
Claimant received respondent’s notice of determination, dated and mailed October 3, 1996, informing her of her ineligibility to receive additional benefits under Labor Law § 599. Although she spoke to the local office on a number of occasions by telephone in response to the notice, claimant did not request a review hearing before an Administrative Law Judge until March 3, 1997, over four months beyond the 30-day limitations period within which she was required by statute to make such a request (see, Labor Law § 620 [1] [a]). There is no evidence that this delay was the result of any “physical condition or mental incapacity” on claimant’s part (Labor Law § 620 [1] [a]; see, Matter of Gomez [Sweeney], 219 AD2d 767) nor has she offered any other valid excuse for the delay in filing (see, Matter of Ascenzo [Sweeney], 216 AD2d 659, 660). We conclude that the determination of untimeliness by the Unemployment Insurance Appeal Board should not be disturbed (see, Matter of Rounds [Sweeney], 220 AD2d 921, lv denied 87 NY2d 811).
Mercure, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.